SELF-CLEANING METHOD OD SELF-MOVING CLEANING ROBOT AND SELF-MOVING CLEANING ROBOT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/5/22, with respect to claim 14 have been fully considered but they are not persuasive. 
Claim 14 was not argued or amended.
Further, Applicant did not submit appropriate amended claims.  It appears Applicant amended claims submitted on 11/07/2019, not the examined claims submitted on 11/14/2019.  It is noted that the examined claim 14 (from claims 11/14/2019) is still included in this office action, even though it was omitted from the newly amended claims (7/5/2022).
Claim Interpretation
Examiner is interpreting “basic working mode” to include all operations of the self-moving cleaning robot while it is in the powered-on state.  Regarding claim 1, the basic working mode requires the robot to perform a spraying and collecting function, however, does not claim that the simultaneous spraying and collecting must be continuous.  Therefore, so long as the prior art discloses spraying and collecting occur while the robot is on, that specific limitation is met.
Further, Examiner interprets “adjusting parameters related to the operation of the self-moving cleaning robot while substantially maintaining the basic working mode” to mean, any alteration within the robot while operating, while maintaining the basic working mode (on).
Claim Objections
Claims 1-4 and 6 objected to because of the following informalities:  
Claim 1, “A self-cleaning method of a self-moving cleaning robot, wherein the self-moving cleaning robot comprises a control system including a communication module for communicating with a user and/or a device external to the self-moving clearing robot, a storage module for storing at least one parameter related to the operation of the self-moving cleaning robot, and a control module for controlling the operation of the self-moving cleaning robot; the self-moving cleaning robot has a basic working mode in which the self- moving cleaning robot performs actions of spraying water on the ground and collecting sewage at the same time, and a self-cleaning mode in which the self-moving cleaning robot performs at least one self-cleaning action on one or more cleaning components; and when the self-moving cleaning robot needs to perform the self-cleaning action, the following steps are performed: when at least one condition for ending the self-cleaning action is met, controlling, by the control module, the self-moving cleaning robot to exit the self-cleaning modes wherein, controlling, by the control module, the self-moving cleaning robot from the basic working mode to enter the self-cleaning mode includes: adjusting parameters related to the operation of the self-moving cleaning robot while substantially maintaining the basic working mode.”
Claim 2, “The self-cleaning method according to claim 1, wherein is based on at least one input signal received by the communication module from a user.
Claim 3, “The self-cleaning method according to claim 1, wherein controlling, by the control module, 
Claim 4, “The self-cleaning method according to claim 1, wherein the self- cleaning action 2.”
Claim 6, “The self-cleaning method according to claim 1, wherein the self- cleaning action 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the self-cleaning action" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20140130290).
Regarding claim 10, Jang et al. teaches a self-moving cleaning robot, comprising a machine body (10), wherein a control system (controller), a cleaning system (14) and a walking system (30) are arranged in the machine body (10) (Fig. 1); 
a self-cleaning mode (dust compression in reducer assembly) switching control module arranged in the control system ([0103-0104]); 
switches the self-moving cleaning robot from a basic working mode to enter a self-cleaning mode according to an input signal from a user, or the self-cleaning mode switching control module (response to sensor 62) switches the self-moving cleaning robot from a basic working mode (normal operation) to enter the self-cleaning mode (dust compression) according to at least one condition (amount of dust measured) for initiating the self-cleaning action stored in the control system to perform at least one self-cleaning action, the self-cleaning mode switching control module switches the self-moving cleaning robot from the basic working mode (normal operation) to enter the self-cleaning mode (dust compression) by adjusting parameters (suction stopped) related to the operation of the self-moving cleaning robot while substantially maintaining the basic working mode (normal operation, on) ([0103-0105]).
Claim 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US20170055796).
Regarding claim 14, Won et al. teach a self-moving cleaning robot (10), comprising a machine body (6, 31), wherein a control system ([0055] lines 1-9, lines 20-23), a cleaning system (vacuum) and a walking system (45) are arranged in the machine body (Figs. 6B and 9);
a self-cleaning mode switching control module is arranged in the control system ([0055] lines 16-30, the control system tells robot to return to maintenance station where self-cleaning is activated);
the self-cleaning mode switching control module is configured to do at least one of: initiating a self-cleaning mode according to an input signal of a user, and controlling the self-moving cleaning robot to enter the self-cleaning mode to perform a self-cleaning action ([0055] lines 16-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al. (US20070016328) in view of Jang et al. (US20140130290).
Regarding claim 1, Zeigler et al. (US20070016328) teach a self-cleaning method of a self-moving cleaning robot (100), wherein the self-moving cleaning robot comprises a control system including a communication module (user input control [0124]; [0135]) for communicating with a user and/or a device external (computer) to the self-moving clearing robot, a storage module for storing at least one parameter related to the operation of the self-moving cleaning robot ([0132]), and a control module (300) for controlling the operation of the self-moving cleaning robot (Figs. 1 and 4); 
the self-moving cleaning robot has a basic working mode (floor sweeping and mopping) in which the self-moving cleaning robot performs actions of spraying water (700) on the ground and collecting sewage (wet vacuum) at the same time ([0156]).
Zeigler et al. do not disclose a self-cleaning mode in which the self-moving cleaning robot performs at least one self-cleaning action on one or more cleaning components; and when the self-moving cleaning robot needs to perform the self-cleaning action, the following steps are performed: step 100: controlling, by the control module, the self-moving cleaning robot from the basic working mode to enter the self-cleaning mode; step 200: performing, by the self-moving cleaning robot, to the at least one self-cleaning action; and step 300: when at least one condition for ending the self-cleaning action is met, controlling, by the control module, the self-moving cleaning robot to exit the self-cleaning modes wherein, controlling, by the control module, the self-moving cleaning robot from the basic working mode to enter the self-cleaning mode includes: adjusting parameters related to the operation of the self-moving cleaning robot while substantially maintaining the basic working mode.
Jang et al. teach a self-cleaning method of a self-moving cleaning robot, wherein the self-moving cleaning robot comprises a control system including a communication module for communicating with a user and/or a device external to the self-moving clearing robot, a storage module for storing at least one parameter related to the operation of the self-moving cleaning robot, and a control module for controlling the operation of the self-moving cleaning robot; 
the self-moving cleaning robot has a basic working mode (operating), and a self-cleaning mode (compressing dust) in which the self-moving cleaning robot performs at least one self-cleaning action (compresses dust in reducer assembly) on one or more cleaning components (66) ([0104]); 
and when the self-moving cleaning robot needs to perform the self-cleaning action, the following steps are performed: step 100: controlling, by the control module, the self-moving cleaning robot from the basic working mode to enter the self-cleaning mode ([0103-0104]); 
step 200: performing, by the self-moving cleaning robot, the at least one self-cleaning action (compressing the dust); 
and step 300: when at least one condition for ending the self-cleaning action is met (complete rotation of the guide member, 50) ([0123]), controlling, by the control module, the self-moving cleaning robot to exit the self-cleaning modes (when the rotation of the guide member, 50 stops, and suction resumes) wherein, controlling, by the control module, the self-moving cleaning robot from the basic working mode to enter the self-cleaning mode includes: adjusting parameters (stopping suction, [0106]) related to the operation of the self-moving cleaning robot while substantially maintaining the basic working mode (operating, i.e. vacuum is still on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reducer assembly (including the sensor 62) of Jang et al. on the first cleaning Zone A collection bin of Zeigler, to enhance cleaning efficiency when the dust collector is used for a long time without being cleaned and to minimize scattering of foreign substances from the collection bit (Jang et al., [0014]).  By compressing the loose particles collected in Zone A of Zeigler, the robot can continue to clean for longer periods of time before the sensors indicate it is time to empty the bin.  Further, once combined, when the controller signals the reducer assembly to operate, the suction is preferably paused, but the robot stays on, therefore the basic working mode is substantially maintained (see claim interpretation above). 
Regarding claim 3, Zeigler et al. in view of Jang et al. teach wherein the step 100 comprises: when the self-moving cleaning robot exits the basic working mode (normal operating), automatically controlling, by the control module (signal sent to controller from sensor 62), the self-moving cleaning robot to enter the self-cleaning mode (dust compression) (Jang et al., [0104]).
Regarding claim 4, Zeigler et al. in view of Jang et al. teach the method of claim 1.
Zeigler et al. in view of Jang et al. are silent with regards to wherein the self- cleaning action in the step 200 is performed in a small region, and the small region is 1 to 3 m2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to slow or stop the robot taught by Zeigler et al. in view of Jang et al. during the self-cleaning action (dust compression), because the suction also stops.  It would not be desirable for the robot to keep moving without cleaning, leaving patches of uncleaned surface area during the cleaning operation.  In order to maintain an effective cleaning pattern, one of ordinary skill in the art would slow or stop the robot during dust compression, and resume the robot when the action is complete.  Further, even if the robot is stopped, the “small region” still could be considered to take place within a 1m2  area.
Regarding claim 5, Zeigler et al. in view of Jang et al. teach wherein the self-cleaning action (dust compression) performed in the small region comprises: in-situ operation action or in-situ spinning action or spiral walking action (refer to rejection of claim 4, wherein robot would stay in place).
Regarding claim 8, Zeigler et al. in view of Jang et al. teach wherein the at least one condition for starting the self-cleaning action includes a duration time condition (Jang et al., [0105]).
Zeigler et al. in view of Jang et al. do not teach wherein the at least one condition for ending the self-cleaning action (dust compression) includes a duration time condition, namely: a preset self-cleaning duration time is stored in the storage module of the control system of the self-moving cleaning robot; 
and an automatic timing device arranged in the self-moving cleaning robot controls the actual self-cleaning duration time and compares it to the preset self-cleaning duration time; 
and when the actual self-cleaning duration time reaches the preset self-cleaning duration time, the self-moving cleaning robot exits the self-cleaning mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to measure how long the it takes the guide member (50, Jang et al.) to complete the set of rotations programmed to complete the compression action in the reducing assembly of Jang et al. taught in the robot of Zeigler et al. in view of Jang et al.  Because Jang et al. discloses the guide member (50) can be automatically driven when a certain amount time elapses, the controller would be equally capable of operating based on a time signature.  Further, it would be beneficial to have the redundancy in knowing how long the compression cycle takes, in order to signal to a controller/user if the guide member is stuck (i.e. timer times out).
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al. (US20070016328) in view of Jang et al. (US20140130290), and as evidenced by Ebrahimi Afrouzi (US10064528).
Regarding claim 2, Zeigler et al. in view of Jang et al. teach wherein the step 100 comprises: 
controlling, by the control module, the self-moving cleaning robot from the basic working mode (normal operating) to enter the self-cleaning mode (dust compression) based on at least one input signal received by the communication module (signal from sensor 62) (Jang et al., [0103]).
Zeigler et al. in view of Jang et al. do not disclose the at least one input signal received by the communication module is from a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate user initiation of manual dust compression on the controller and robot taught by Zeigler et al. in view of Jang et al., to allow a user to decide if further compression in necessary, including configurations in which at least one input signal is received from the user.  Zeigler et al. in view of Jang et al. would benefit from a user initiating the self-cleaning mode for several reasons: i) storing robot, a user would want to ensure all loose particles are compacted before storing the vacuum or picking the vacuum up (Jang et al., [0014]), and ii) being able to manually override the system, i.e. if a user was unsure the dust compression cycle was successful.   Ebrahimi Afrouzi et al. supports evidence known in the art to compact debris in a container of a robot vacuum automatically and by actuation from a user (Col. 1, lines 60-63).  Lastly, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (MPEP 2144.04), one of ordinary skill in the art would also be motivated to replace automatic means with manual configurations for the evidenced reasons listed above. 
Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US20140130290).
Regarding claim 11, Jang et al. teach the method of claim 10.
Jang et al. are silent with regards to wherein the self- cleaning action in the step 200 is performed in a small region, and the small region is 1 to 3 m2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to slow or stop the robot taught by Jang et al. during the self-cleaning action (dust compression), because the suction also stops.  It would not be desirable for the robot to keep moving without cleaning, leaving patches of uncleaned surface area during the cleaning operation.  In order to maintain an effective cleaning pattern, one of ordinary skill in the art would slow or stop the robot during dust compression, and resume the robot when the action is complete.  Further, even if the robot is stopped, the “small region” still could be considered to take place within a 1m2  area.
Regarding claim 12, Jang et al. teach wherein the self-cleaning action (dust compression) performed in the small region comprises: in-situ operation action or in-situ spinning action or spiral walking action (refer to rejection of claim 10, wherein robot would stay in place).
Allowable Subject Matter
Claims 6-7, 9, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733